DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

New claims 62-67 are under consideration in this office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
(1)  Claims 62-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 9, 11, and 12 of U.S. Patent No. 10,829,738. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant and patent claims have overlapping, non-mutually exclusive subject matter.
	Regarding instant claim 62, patent claim 1 discloses an almost identical claim to the instant claim.  However, the cell comprising a target DNA sequence is specified as human.  As such, patent claim 1 is an anticipatory species of instant claim 62.
Regarding instant claim 63, patent claim 3 recites, the method of claim 1, further comprising contacting the cell with at least one of poly-L-lysine, poly-L-ornithine, RGD peptide, fibronectin, vitronectin, collagen, and laminin.  The patent claim language is identical to that of the instant claim.  As such, instant claim 63 is rendered obvious by patent claim 3 for reasons discussed above.
Regarding instant claim 64, patent claim 4 recites, the method of claim 1, further comprising contacting the cell with a medium.  The patent claim language is identical to that of the instant claim.  As such, instant claim 64 is rendered obvious by patent claim 4 for reasons discussed above.
Regarding instant claim 65, patent claim 9 discloses an almost identical claim to the instant claim.  However, the cell comprising a target DNA sequence is specified as human.  As such, patent claim 9 is an anticipatory species of instant claim 65.
Regarding instant claim 66, patent claim 11 recites, the method of claim 9, further comprising contacting the cell with at least one of poly-L-lysine, poly-L-ornithine, RGD peptide, fibronectin, vitronectin, collagen, and laminin.  The patent claim language is identical to that of the instant claim.  As such, instant claim 66 is rendered obvious by patent claim 11 for reasons discussed above.
Regarding instant claim 67, patent claim 12 recites, the method of claim 9, further comprising contacting the cell with a medium.  The patent claim language is identical to that of the instant claim.  As such, instant claim 67 is rendered obvious by patent claim 12 for reasons discussed above.

(3) Claims 62-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 10, and 14 of U.S. Patent No. 10,982,229. Although the claims at issue are not identical, they are not patentably distinct from each other because instant and patent claims have overlapping, non-mutually exclusive subject matter.
Regarding instant claim 62, patent claim 1 recites an in vitro or ex vivo method for producing a gene-edited cell, comprising: (a) providing a plurality of synthetic RNA molecules, wherein the synthetic RNA molecules include: i. a first synthetic RNA molecule encoding a first fusion protein comprising a DNA-binding domain and a catalytic domain of a nuclease; and ii. a second synthetic RNA molecule encoding a second fusion protein comprising a DNA-binding domain and a catalytic domain of a nuclease; wherein the first fusion protein and the second fusion protein are independently a transcription activator-like effector nuclease (TALEN); and (b) transfecting in vitro or ex vivo a cell with the plurality of synthetic RNA molecules, the cell comprising a target DNA sequence, wherein the transfecting results in the cell expressing the first fusion protein and the second fusion protein to result in a double-strand break in the target DNA sequence.  Patent claim 1 more narrowly defines the method as in vitro or ex vivo, whereas instant claim 62 does silent encompassing in vitro, ex vivo, in situ, in vivo, etc…  As such patent claim 1 is an anticipatory species of instant claim 62, rendering it obvious.
Regarding instant claim 63, patent claim 5 recites identical claim language to this instant claim.  As such, patent claim 5 discloses an anticipatory species of instant claim 63.
	Regarding instant claim 64, patent claim 1 does not expressly state that the method further comprises contacting the cell with a medium.  However, it does recite in vitro limitations which inherently requires further contacting the cell with a medium.  Thus patent claim 1 render instant claim 64 obvious.
Regarding instant claim 65, patent claim 10 discloses the same limitations as instant claim except it further specifies the method as ex vivo or in vitro.  As such, patent claim 10 is an anticipatory species of instant claim 65, rendering it obvious.
Regarding instant claim 66, patent claim 14 recites identical claim language to this instant claim.  As such, patent claim 14 discloses an anticipatory species of instant claim 66.
	Regarding instant claim 67, patent claim 10 does not expressly state that the method further comprises contacting the cell with a medium.  However, it does recite in vitro limitations which inherently requires further contacting the cell with a medium.  Thus patent claim 10 render instant claim 67 obvious.

(3)  Claims 62-67 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 62-67 of copending Application No. 16/913,306 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant and copending claims have overlapping, non-mutually exclusive subject matter.
Regarding instant claim 62, the instant claim recites a double stranded break, whereas the copending claim recites a double stranded or single stranded break.  However, since the strand break is recited in the alternative in the instant claim, the double stranded break disclosed by the copending claim provides an anticipatory species of the instant claim.  As such, instant claim 62 is an obvious variant of copending claim 62.
Regarding instant claims 63 and 64, the copending claims and the instant claims have identical claim language, respectively.  As such, the instant claims are an obvious variant of the copending claims.
Regarding instant claim 65, the copending claim recites a single stranded break or a double stranded break, whereas the instant claim only recites a double stranded break.  However, since the strand break is recited in the alternative in the instant claim, the double stranded break disclosed by the copending claim provides an anticipatory species of the instant claim.  As such, instant claim 65 is an obvious variant of copending claim 65.
Regarding instant claims 66 and 67, the copending claims 66 and 67 and the instant claims have identical claim language, respectively.  As such, the instant claims are an obvious variant of the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
(1) Claims 62-67 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 4, 5, 9, 12, and 13 of prior U.S. Patent No. 10,662,410. This is a statutory double patenting rejection.
Instant claim 62 recites, “(a) culturing a cell comprising a target DNA sequence”.  Patent claim 1 recites “(a) providing a cell comprising a target DNA sequence; (b) culturing the cell”.  While patent claim 1 recites an additional step of first providing the claimed cell before culturing it, inherently in the instant claim the claimed cell would need to be first provided before culturing the claimed cell.  As such, instant claim 62 and patent claim 1 have the same scope.
Instant claim 63 and 64 have the same scope as patent claims 4 and 5, respectively.
Instant claim 65 recites, “(a) culturing a cell comprising a target DNA sequence”.  Patent claim 9 recites “(a) providing a cell comprising a target DNA sequence; (b) culturing the cell”.  While patent claim 9 recites an additional step of first providing the claimed cell before culturing it, inherently in the instant claim the claimed cell would need to be first provided before culturing the claimed cell.  As such, instant claim 65 and patent claim 9 have the same scope.
Instant claim 66 and 67 have the same scope as patent claims 12 and 13, respectively.

	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632